Citation Nr: 1436247	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION


The Veteran served on active duty from December 1994 to June 2005.

This appeal arises from an April 2007 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). Due to the Veteran's place of residence, recent development has been performed by the RO in Huntington, West Virginia. 

In June 2011, the Board granted the Veteran's claim for an increased disability rating for PTSD by awarding a 70 percent rating. However, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand with the Court. In a December 2011 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

In November 2013, the Board remanded an additional claim for service connection for a left knee disorder to the Agency of Original Jurisdiction (AOJ) for additional development. In a January 2014 rating decision, the AOJ fully granted that claim. The issue of service connection for a left knee disorder is no longer in appellate status and is not before the Board. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, the Veteran has indicated that he is no longer able to find anything other than marginal employment due to his service-connected PTSD. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected PTSD. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

The AOJ should specifically seek to procure a March 2014 VA memorandum, written by Timothy Moss, LCSW, an examiner at the Dayton, Ohio VA Medical Center, referred to in the May 2014 VA psychiatric examination report, but not included in the Veteran's VA treatment records. The AOJ should request that the Veteran provide a copy of this document if has one in his possession.

2. After accomplishing the above, provide the claims file to the VA examiner who performed the May 2014 VA psychiatric examination or another qualified physician. 

After a review of the evidence, to include especially the May 2014 VA psychiatric examination report, the VA examiner should provide a Global Assessment of Functioning (GAF) score for the Veteran's psychiatric profile.

After reviewing the entirety of the evidence, to include the claims file and any records available through the VA electronic records systems, the VA examiner should also provide an opinion as to whether the Veteran's service-connected PTSD, acting alone or in conjunction with the Veteran's other service-connected disabilities (including a low back disability, bilateral peripheral neuropathy of the lower extremities, a left knee disability, and a right eye disability), preclude the Veteran from gaining or maintaining substantially gainful employment. 

The examiner is asked to note that substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. The ability to work sporadically or to obtain marginal employment is not substantially gainful employment. In addition, marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop. 

If the VA examiner finds that an additional examination or examinations is/are necessary, they should be provided. 

3. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



